DETAILED ACTION
This action is in response to an amendment filed on May 5, 2022 for the application of Yamamoto for an “Anomaly detection management apparatus and method using performance information” filed on May 1, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on March 30, 2022 has been considered.
Claims 1-15 are pending in the application.
Claims 1, 7, and 13 have been amended.
Claims 1-15 are rejected under 35 USC § 103.

Claims 1, 7, and 13 are objected to for containing minor informalities.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:
In claims 1, 7, and 13, “the a number of times of occurrence of the first mode” should be changed to “the number of times of occurrence of the first mode”.
In claims 1, 7, and 13, "notify/notifying the specific piece of performance information to the computer" is grammatically improper.  Examiner suggests changing this limitation to "notify/notifying the computer of the specific piece of performance information". Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahao et al. (U.S. PGPUB 20100153319) in view of Cantrill (U.S. Patent No. 6968547).

As per claims 1, 7, and 13, Abrahao discloses an anomaly detection management apparatus/method/computer-readable medium ([0030]) comprising:
one or more memories; and one or more processors coupled to the one or more memories and the one or more processors (Fig. 23 and [0052]) configured to 
perform acquisition of a plurality of pieces of performance information that represent a running state of a computer ([0030] and [0033]-[0034]), 
perform generation of a plurality of features by normalizing data ([0051], “In 2202, trace data that had been collected is cleaned and normalized in 2204”), the plurality of features representing an occurrence trend of each piece of the plurality of pieces of performance information ([0031]-[0033], “The number of features used for classification of applications can depend on the particular design requirements. The features are then used for several purposes, including classifying applications based on their behavioral features, de-trending application traces, generating a synthetic workload with the ability to add to or suppress any of the features, etc.”), 
perform classification of the plurality of pieces of performance information in accordance with the plurality of features ([0054]-[0056]), 
for each group generated by the classification, perform selection of specific piece ([0036], “Extracting these singular values using PCA or another feature selection technique it can be determined which features bring information into a dataset…and to identify the prominent features exhibited in the data. PCA is a useful technique for feature selection.”) of performance information ([0067]-[0069]) as a criterion of anomaly detection ([0059], “study anomalies and unexpected events”) from one or more pieces of performance information included in each group ([0059] and [0063]), and
notify the specific piece of performance information to the computer and cause the computer to perform anomaly detection by using the specific piece of performance information ([0059] and [0063]).
Abrahao discloses his computational analysis method is can be applied to any computer hardware/software data ([0031]). However, Abrahao fails to explicitly disclose number of times of occurrence of a first mode and a second mode. 
Cantrill of analogous art teaches:
a number of times of occurrence of a first mode and a number of times of occurrence of a second mode (col. 5, lines 53-65, “In step 720, an instrumented trap table may execute, generating various useful performance statistics. Such statistics may include without limitation a count of total trap events, a count of each of a plurality of trap types (for example, hardware interrupts and TLB misses), trap types for each of a plurality of privilege levels of an operating system (for example, user and supervisor modes), a count of type types for each of a plurality of processes, a count of TLB misses by page size and a timestamp for entry into the trap table. It is appreciated that other well-known statistics are well suited to embodiments of the present invention. Each of the above statistics can be compiled by providing a separate counter for each.”), the a number of times of occurrence of the first mode and the number of times of occurrence of second mode being based on the plurality of pieces of performance information (col. 3, lines 7-10, “performance statistics may be collected for various privilege levels of an operating system. Trap statistics can be distinguished based on kernel trap or user trap.”).
All of the claimed elements were known in Abrahao and Cantrill and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their performance collection methods. One would be motivated to make this combination, since Abrahao discloses his computational analysis method is can be applied to any computer hardware/software data ([0031]). Cantrill’s kernel and user performance statistics are a mere example of Abrahao’s computer hardware/software data. 

As per claims 2 and 8, Abrahao discloses the acquisition includes acquiring the plurality of pieces of performance information in accordance with a specified right range ([0036]-[0046]).

As per claims 3 and 9, Abrahao discloses the identification is executed in accordance with functions running when each of the plurality of pieces of performance information is acquired ([0029]-[0035]).

As per claims 4 and 10, Abrahao discloses the classifying is executed by clustering the plurality of features ([0054]-[0056]).
 
As per claim 14, Abrahao discloses the classification includes classifying the plurality of pieces of performance information into a plurality groups in accordance with the plurality of features ([0033], “The number of features used for classification of applications can depend on the particular design requirements. The features are then used for several purposes, including classifying applications based on their behavioral features”), the selection includes selecting, for each of the plurality of groups, the specific piece of performance information ([0036] and [0056]). 

As per claim 15, Cantrill discloses the first mode is OS mode, the second mode is USER mode, and the processor counts the acquired pieces of performance information regarding each of the first mode and the second mode and acquires the number of times of occurrence of each performance event in the first mode and the number of times of occurrence of each performance event in the second mode (col. 5, lines 53-65, “In step 720, an instrumented trap table may execute, generating various useful performance statistics. Such statistics may include without limitation a count of total trap events, a count of each of a plurality of trap types (for example, hardware interrupts and TLB misses), trap types for each of a plurality of privilege levels of an operating system (for example, user and supervisor modes), a count of type types for each of a plurality of processes, a count of TLB misses by page size and a timestamp for entry into the trap table. It is appreciated that other well-known statistics are well suited to embodiments of the present invention. Each of the above statistics can be compiled by providing a separate counter for each.”).

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahao et al. (U.S. PGPUB 20100153319) in view of Cantrill (U.S. Patent No. 6968547) and in further in view of Ben Simhon et al. (U.S. PGPUB 20160210556).

As per claims 5 and 11, Abrahao discloses the selection includes selecting the specific piece of performance information in the one or more pieces of performance information ([0036], “prominent features”). However, Abrahao in view of Cantrill fails to explicitly disclose selection accordance with likelihood that each of the one or more pieces of performance information is included in each group.
Ben Simhon of analogous art teaches:
the selection includes selecting the specific piece of performance information in the one or more pieces of performance information included in each group in accordance with likelihood that each of the one or more pieces of performance information is included in each group ([0133], “The metrics are then ranked within the group based on the computed probabilities. Metrics are chosen if their probability of belonging to the group is greater than a threshold.”).
All of the claimed elements were known in Abrahao and Ben Simhon and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their anomaly detection methods. One would be motivated to make this combination for the purpose of providing a more efficient anomaly detection system (Ben Simhon, [0041]).

As per claims 6 and 12, Ben Simhon discloses the specific piece of performance information is a piece of performance information with highest likelihood in the one or more pieces of performance information ([0132]-[0133]).
Response to Arguments
Applicant's arguments filed on May 5, 2022 have been fully considered but they are not persuasive.
As per claims 1, 7, and 13 applicant argues that Abrahao in view of Cantrill fails to teach the claimed limitation of “normalizing a number of times of occurrence of a first mode and a number of times of occurrence of a second mode”. 
The Examiner respectfully disagrees and would like to figure 22 and paragraph [0051], wherein Abrahao discloses:
[0051]…. “In 2202, trace data that had been collected is cleaned and normalized in 2204. At 2206, a more fundamental representation of the data is found. For example, PCA may be applied to the data in 2206 in order to simplify the representation of the data. In 2208, a model can then be built using the feature descriptions. Some of the uses of the utilization workload model can include classifying applications based on feature strengths presented on traces as in 2210. The model of 2208 can also be used to generate a synthetic application workload based on amplification or suppression of certain features in the model as in 2212.”
Further note col. 5, lines 53-65, wherein Cantrill discloses:
a number of times of occurrence of a first mode and a number of times of occurrence of a second mode (col. 5, lines 53-65, “In step 720, an instrumented trap table may execute, generating various useful performance statistics. Such statistics may include without limitation a count of total trap events, a count of each of a plurality of trap types (for example, hardware interrupts and TLB misses), trap types for each of a plurality of privilege levels of an operating system (for example, user and supervisor modes), a count of type types for each of a plurality of processes, a count of TLB misses by page size and a timestamp for entry into the trap table. It is appreciated that other well-known statistics are well suited to embodiments of the present invention. Each of the above statistics can be compiled by providing a separate counter for each.”). 
Normalizing trace data as disclosed by Abrahao in view of Cantrill’s number of times of occurrence of a first/second mode reads on the above limitation as recited in claim 1. As per claims 7 and 13, same reasons as claim 1 apply. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113